DETAILED ACTION
The following is a first office action upon examination of application number 16/929442. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “high” in claims 1, 8, and 15 is a relative term which renders the claims indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is not clear how one would ascertain whether a yield leakage value is high. For purposes of Examination any positive yield leakage value will be interpreted as high. Appropriate correction/clarification required. 
Claims 5, 12, and 18 recite determining a value representing steps to completion of a transaction in a flow, and applying the value when there are exits without completion of a transaction. This claim requires the calculation/determining of a value and the application the value. The metes and bounds of the claim are indefinite because it is not possible to clearly ascertain what the scope of the applying the value is, since it the claim does not set forth what the value is applied to, thus the metes and bounds of applying the value when there are exists without completion of a transaction cannot be ascertained. Appropriate correction/clarification required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-7 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 8-14 are directed to a system comprising one or more processors; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to evaluate engagement based on user interaction flow, which is described by claim limitations reciting: obtaining information related to user page accesses and flows; creating a period graph for a measurement period; computing an initial yield leakage value for the measurement period; creating a temporal reference, updating the period graph based on the yield leakage value and the temporal reference; and identifying a link where the yield leakage value is high and where the link leads to. The identified recited limitations in the claims describing evaluating engagement based on user interaction flow (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers marketing activities and fundamental economic practices. Dependent claims 3, 4, 5, 6, 10-13, 17-19 recite different calculations/determination steps and only further narrow the abstract idea (i.e., evaluating engagement based on user interaction flow); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 8 (i.e., the one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method) and claim 15 (i.e., the one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none 
Additional elements such in claims 2, 9, and 16 related to webpage user access do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only link the abstract idea to a technological environment. Similarly, additional elements in claims 7, 14, and 20 related to training a deep learning add additional elements that do not yield an improvement and only generally link the abstract idea to a technological environment (i.e., machine learning). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements in the dependent claims reciting webpage user access and training deep learning do not provide an improvement and only add field of use limitations. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0010281 (Berkhin); in view of US 2020/0195737 (Phansalkar). 

As per claim 1, Berkhin teaches: a processor-implemented method for dynamic digital channel journey analysis, the method comprising: ([0047] … For example, as illustrated in FIG. 2, implementations are contemplated in which the relevant population of users interact with a diverse network environment via any type of computer (e.g., desktop, laptop, tablet, etc.) 202, media computing platforms 203 (e.g., cable and satellite set top boxes and digital video recorders), handheld computing devices (e.g., PDAs) 204, cell phones 206, or any other type of computing or communication platform)
obtaining information related to user page accesses and flows; ([0019] … User data 100 which reflect the behavior and/or demographics of an underlying user population are collected and indexed (102). At least some of these data track the navigational behavior of the user population with regard to documents, pages, sites, and domains visited, and links selected. [0048] … For example, collection of data representing a user's interaction with specific Web pages may be accomplished using any of a variety of well known mechanisms for recording a user's online behavior. However, it should be understood that such methods of data collection are merely exemplary and that user data may be collected in many other ways. For example, user data may be collected when a user registers with, for example, a particular web site or service. [0049] Once collected, the user data are processed and stored in some centralized manner).
creating a period graph for a measurement period; computing an initial yield leakage value for the measurement period; ([0022] Therefore, according to various embodiments, empirical data corresponding to link selection behavior by users are employed to weight outbound links in a PageRank formulation such that this user behavior is taken into account. According to a specific embodiment, the number of users who browsed from page i to page j along a link connecting the two pages is employed to assign to the link a weight which reflects a likelihood that a user will move along the directed edge corresponding to the link. [0027] … a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J. [0043] … should be periodically recomputed because the Web graph grows and its topology changes with time)
creating a temporal reference, updating the period graph based on the yield leakage value and the temporal reference; ([0020] … because the set of pages, the connections between them, and user behavior may change over time, the user data collection and PageRank computations may be iterated (dashed line) to ensure that they reflect the most current conditions in the computing environment. [0027] … a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J. [0043] … should be periodically recomputed because the Web graph grows and its topology changes with time)
and identifying a link where the yield leakage value is high … ([0031] …deriving out-link weights, teleportation vectors, and teleportation coefficients based on user behavioral data [0011] …generation of the first component includes assigning a weight to each of the outbound links. Each of the weights is derived with reference to a portion of the user data representing a frequency with which the corresponding outbound link was selected by a population of users. [0027] … for a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J).

Although not explicitly taught by Berkhin, Phansalkar teaches: identifying a link where the yield leakage value is high and where the link leads to ([0137] … it is possible to draw inferences about the customer's behavior that allow the content to be designed to keep the user at a given content source. For example, if a readers of Forbes regularly depart its online site to look at particular portions of Fortune's online site, it is possible to redesign the content of the Forbes site to contain similar content, thus diminishing the chance the reader will depart. Thus, behavior online can be used to help redesign media content to retain customers. Media businesses can also use online behavior to identify geographic areas of interest and other demographic areas of interest for books, music, news, film and other content).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Berkhin with the aforementioned teachings of Phansalkar with the motivation of drawing inferences about consumer behavior to 
	
	
As per claim 2, Berkhin teaches: determining an engagement level on one or more webpages the user accesses ([0025] … according to one formulation, u reflects user meta-data which may include, but are not limited to, weight, recency, tenure, and time spent on a page [0029] … incorporate user network utility, user tenure, recency, and time spent on a page).

As per claim 4, Berkhin teaches: determining an edge value representing a number of unique traversals between two nodes in the period graph ([0011] …generation of the first component includes assigning a weight to each of the outbound links. Each of the weights is derived with reference to a portion of the user data representing a frequency with which the corresponding outbound link was selected by a population of users. [0027] … for a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J).

As per claim 5, although not explicitly taught by Berkhin, Phansalkar teaches: determining a value representing steps to completion of a transaction in a flow, and applying the value when there are exits without completion of a transaction ([0022] …The method further includes calculating an opportunity index, wherein the opportunity index shows the competitive view of touch-point interactions. Click events occur on at least one of a computer, a tablet, and a mobile device. In embodiments calculating an engagement index, an intensity, and/or an influence index may including evaluating a series of touch-points, or a series of alternative paths among or through touch-points, thereby examining the path a customer may take to arrive at a decision point, such as a purchase. [0157] In another example of a vertical, the automotive consumer journey is can benefit from analysis to understand a path to purchase. Although consumers buy vehicles at dealerships, most of the decision-making process and influential touch-points are online. 85 to 90 percent of auto shoppers may conduct online research. According to the digital touch-points facility, the typical car shopper begins the process on a search engine or review site and ends at the brand's domain, before heading to a dealership. The online research process typically lasts, on average, four months, with an uptick in activity in the last month. [0158] … Companies can find the right balance between site flash and allure vs. ease of use. Companies can make sure that consumers who are coming into the brand site (via search or review sites) land on the appropriate page. The manufacturer website is often the last chance to interact with consumers, and manufacturers need to keep them from defecting to ensure that they head to the manufacturer's dealers).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Berkhin with the aforementioned teachings of Phansalkar with the motivation of drawing inferences about consumer behavior to improve content performance (Phansalkar [0137]). 

As per claim 6, Berkhin teaches: updating the coefficient value when there is an increase in the yield leakage value ([0020] the set of pages, the connections between them, and user behavior may change over time … computations may be iterated (dashed line) to ensure that they reflect the most current conditions in the computing environment. [0027] … for a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J [0043] …periodically recomputed because the Web graph grows and its topology changes with time. In line with this is purely topological change, core pages with the same in and out-links still come in and out of fashion or significance over time).

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. 

As per claim 9, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies. 

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies. 

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies. 

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies. 

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. 

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies. 

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies. 

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0010281 (Berkhin); in view of US 2020/0195737 (Phansalkar); in view of US 2020/0191576 (Zhang).

As per claim 3, Berkhin teaches: determining a coefficient value ([0022] …the number of users who browsed from page i to page j along a link connecting the two pages is employed to assign to the link a weight which reflects a likelihood that a user will move along the directed edge corresponding to the link [0027] … For example, for a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J).

Although not explicitly taught by Berkhin, Zhang teaches: wherein the coefficient value is "n x n" matrix and has "w" layers based on the level of user engagement ([0044] … The link determination module 307 may determine one or more first links and one or more second links on generating a reference matrix exemplarily illustrated in FIG. 7B that defines the relationships between the map-matched links. [Fig. 7B]; see Fig. 7B showing coefficient values in a n x n matrix with w (t) layers based on user engagement).
One of ordinary skill in the art would have recognized that applying the teachings of Zhang to the system of Berkhin would have yielded predictable results and doing so would have 

As per claim 10, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies. 

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies. 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0010281 (Berkhin); in view of US 2020/0195737 (Phansalkar); in view of US 2015/0007065 (Krishnamoorthy).

As per claim 7, Berkhin teaches: … when the yield leakage value changes; and updating a corresponding coefficient value ([0022] …the number of users who browsed from page i to page j along a link connecting the two pages is employed to assign to the link a weight which reflects a likelihood that a user will move along the directed edge corresponding to the link [0027] … For example, for a site or host level graph, a link between site I and site J exists if there are pages i and j connected by a hyperlink such that i.epsilon.I, j.epsilon.J. Now we can assign weights W.sub.IJ to the link I.fwdarw.J using a formula similar to any of (3)-(3C) with N.sub.IJ being a count of users who proceeded from any page i in site I to any page j in site J).

Although not explicitly taught by Berkhin, Krishnamoorthy teaches:  training a deep learning system when the yield leakage value changes ([0028] … various machine learning and data mining techniques may be applied on the structured data, such as a logistic regression model, decision trees, artificial neural network, support vector machine and so on. In an illustrative example, converting the recorded user activity into graphical format may include generating a tab visit sequence configured to depict a sequence of accessing tabs from among the one or more tabs. A tab visit sequence is explained in more detail with reference to FIG. 5. [0038] … At operation 316, the apparatus 200 converts the recorded user activity to a structured format configured to facilitate determining of the user browsing behavior. For example, numerical, text and/or categorical information related to the recorded user activity may be organized into a suitable structured format such as a tabular format (for example, a rectangle table or a row-by-column format) or a graphical format and for enabling application of various machine learning and data mining techniques to facilitate analysis of the recorded user activity. [0054] Accordingly, it is noted that three tabs are visited before product purchase on "Tab H". In an embodiment, for each webpage, entry nodes (i.e. tabs leading into the web page) and an exit nodes (i.e. tabs leading to from the web page) may also be identified. For example, from the tab action graph 600, it can be learnt that for "Tab C", the entry node is "Tab D", whereas the exit nodes are "Tab H" and "Tab E".  [0061] In an embodiment, the method 700 may include converting the recorded user activity to a structured format configured to facilitate determining of the user browsing behavior. For example, numerical, text and/or categorical information in the data corresponding to the recorded user activity may be organized into a suitable structured format such as a tabular format (for example, a rectangle table or a row-by-column format) or a graphical format and stored. The structured format is chosen such that various machine learning and data mining techniques can be applied on the structured data).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Berkhin with the aforementioned teachings of Krishnamoorthy with the motivation of applying machine learning to consumer 

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies. 

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 7278105 (Kitts) – discloses a system able to develop visual representations of user clickstream data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683